Citation Nr: 0503663	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-14 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from February 
1941 to June 1946, and was a prisoner of war (POW) of the 
Japanese government from April 1942 to July 1942.  He died in 
September 1995.  The appellant is his surviving spouse.

The appellant has appealed a October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, in which the 
claims currently on appeal were denied.


FINDINGS OF FACT

1.  The veteran died in September 1995 at the age of 77.  
According to the death certificate, his immediate cause of 
death was cerebrovascular accident caused by cerebral trauma 
due to an accidental fall.  

2.  At the time of his death, the veteran had no service-
connected disabilities, and none of the diseases subject to 
presumptive service connection for former POWs was causally 
related to his death. 

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to service.

4.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.

5.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may the cause of his death, which was 
cerebrovascular accident caused by cerebral trauma due to an 
accidental fall, be presumed as service-connected due to his 
internment as a prisoner of war.  38 U.S.C.A. §§ 1110, 1112, 
1137, 1310, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.312 (2004); 69 Fed. Reg. 60,083 
(Oct. 7, 2004).

2.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

3.  The appellant's claim for entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a letter dated in February 2001, the RO informed the 
appellant of the VCAA and its effect on her claims.  In 
addition, the appellant was advised, by a March 2003 
statement of the case (SOC), of the pertinent law, and what 
the evidence must show in order to substantiate the claims.  
The SOC also advised her of the evidence that was of record.  
The Board therefore believes that appropriate notice has been 
given in this case.  Subsequent to the RO's February 2001 
communication, the appellant submitted additional evidence, 
thus curing (or rendering harmless) any previous omissions.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In this case, 
the appellant was provided every opportunity to submit and 
identify relevant evidence.  Under the facts of this case, 
"the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d. 1369, 1375 (Fed. Cir. 2004) (quoting from 
the Court of Appeals for Veterans Claims).  It appears that 
all obtainable evidence identified by the appellant relative 
to her claims has been obtained and associated with the 
claims file, and that that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the issue being 
decided herein.  Thus, for these reasons, any failure in the 
timing or language of VCAA notice by the RO constituted 
harmless error.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a), now codified at 
38 U.S.C.A. § 5103A(d).  In this case, the veteran is 
deceased, and no medical opinion is necessary to make a 
decision in this case.  

In sum, the appellant was informed of the duty to notify, and 
of the duty to assist and to obtain records, examinations, 
and/or opinions.  The appellant was specifically advised of 
the type of evidence that is necessary to support the claims.  
She has also been provided notice of what VA was doing to 
develop the claims, notice of what she could do to help the 
claims, and notice of how her claims were still deficient.  
VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertaining to her claim under both former law and 
the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law and Regulations

A.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for chronic 
disabilities, such as certain diseases of the heart, if such 
is shown to have been manifested to a compensable degree 
within one year after a veteran was separated from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Under longstanding law, if a veteran is a former POW and, as 
such, was interned or detained for not less than 30 days, 
certain diseases shall be service-connected if manifested to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 U.S.C.A. §§ 1110, 1112(b), 
1113; 38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Secretary of Veterans Affairs has issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004).  As a 
result, 38 C.F.R. §§ 3.309(c), as published in the Federal 
Register, now reads as follows:

(c) Diseases specific as to former prisoners of 
war.  (1) If a veteran is a former prisoner of 
war, the following diseases shall be service 
connected if manifest to a degree of disability 
of 10 percent or more at any time after discharge 
or release from active military, naval, or air 
service even though there is no record of such 
disease during service, provided the rebuttable 
presumption provisions of Sec. 3.307 are also 
satisfied.
    Psychosis.
    Any of the anxiety states.
    Dysthymic disorder (or depressive neurosis).
    Organic residuals of frostbite, if it is 
determined that the 
veteran was interned in climatic conditions 
consistent with the 
occurrence of frostbite.
    Post-traumatic osteoarthritis.
    Atherosclerotic heart disease or hypertensive 
vascular disease 
(including hypertensive heart disease) and their 
complications 
(including myocardial infarction, congestive 
heart failure, 
arrhythmia).
    Stroke and its complications.

    (2) If the veteran:
    (i) Is a former prisoner of war and;
    (ii) Was interned or detained for not less 
than 30 days, the 
following diseases shall be service connected if 
manifest to a degree 
of 10 percent or more at any time after discharge 
or release from 
active military, naval, or air service even 
though there is no record 
of such disease during service, provided the 
rebuttable presumption 
provisions of Sec. 3.307 are also satisfied.
    Avitaminosis.
    Beriberi (including beriberi heart disease).
    Chronic dysentery.
    Helminthiasis.
    Malnutrition (including optic atrophy 
associated with 
malnutrition).
    Pellagra.
    Any other nutritional deficiency.
    Irritable bowel syndrome.
    Peptic ulcer disease.
    Peripheral neuropathy except where directly 
related to infectious 
causes.
    Cirrhosis of the liver.

    Authority:  38 U.S.C. 1112(b).

69 Fed. Reg. 60,090 (Oct. 7, 2004).  In addition, the Note 
immediately following the list of diseases, pertaining to 
beriberi heart disease, has been removed.  Id.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause of death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

B.  DIC - 38 U.S.C.A. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service-
connected, if the veteran was in actual receipt of (or but 
for military retired pay would have been receiving) 
compensation at a total disability rating for 10 consecutive 
years preceding death; or if the veteran was continuously 
rated totally disabled for a period of 5 years from the date 
of discharge or other release from active duty to the date of 
his death; or if the veteran would have been entitled to 
receive such compensation but for clear and unmistakable 
error in previous final RO decisions and certain previous 
final Board decisions.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

For several years, there was a legal controversy over the 
interpretation and applicability of section 1318.  In Wingo 
v. West, 11 Vet. App. 307 (1998), the Court of Appeals for 
Veterans Claims interpreted 38 C.F.R. § 3.22(a) as permitting 
a DIC award in a case where the veteran in a claim had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  

In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the U.S. Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  Subsequently, the Federal 
Circuit Court revised the stay order and directed VA to 
process all claims for DIC under section 1318, including 
"hypothetical entitlement" claims, except for those in 
which a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  See Chairman's Memorandum No. 01-03-09 (April 8, 
2003).  Since the temporary stay has been lifted with regard 
to this issue as presented in the present appeal, the Board 
will proceed with consideration of the appellant's claim for 
entitlement to DIC under 38 U.S.C.A. § 1318.

We are aware that where pertinent law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress has provided otherwise or permitted the Secretary to 
do otherwise and the Secretary has done so.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  In section 3.22, the more favorable 
version to the appellant must apply.  However, considering 
that the veteran had not been in receipt of, or entitled to 
receive, a total disability evaluation for 10 years or more, 
the application of either version of 38 C.F.R. § 3.22(a) 
would result in the same outcome, and the Board finds that 
the appellant is not prejudiced by the Board's proceeding to 
final appellate review.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

C.  Accrued Benefits

The law and regulations applicable to this claim for accrued 
benefits state that, upon the death of a veteran, his or her 
lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c) (2004); see 38 C.F.R. § 
3.152(b).  However, applicable law and VA regulations further 
stipulate that for claims filed for death benefits, a 
specific claim in the form prescribed by the Secretary must 
be filed in order for death benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.152(a) (2004).

III.  Factual Background

The veteran died in September 1995 at the age of 77.  
According to the death certificate, his immediate cause of 
death was cerebrovascular accident caused by cerebral trauma 
due to an accidental fall.  

The service medical records include March 1945 and June 1946 
physical examination reports which showed no abnormalities or 
defects.  

In rating decisions dated in April and December 1958, the RO 
denied service connection claims for: defective vision, pain 
in the left breast and shoulders, and shrapnel wounds on the 
left side of the head and left foot, due to a lack of showing 
of any of the claimed conditions in the official service 
records.  

In June 1960, a medical statement from Dr. J. was submitted 
showing diagnoses of: immature cataract, secondary glaucoma, 
nutritional anemia, avitaminosis B1, and possible pulmonary 
tuberculosis (PTB).  

A VA examination was conducted in August 1960 at which time 
cataracts, presbyopia, and bilateral sacroiliac arthritis 
were diagnosed, and anemia and PTB were specifically not 
diagnosed. 

The record also includes a January 1962 medical statement 
from Dr. F. J. indicating that he treated the veteran from 
May 1947 to July 1949 for conditions diagnosed as: a healed 
shrapnel wound of the left leg, chronic PTB, chronic 
rheumatoid arthritis of the shoulder joints and presbyopia of 
the left eye.  

A February 1970 medical statement from Dr. A. D. showed a 
diagnosis of Koch's disease (tuberculosis), moderately 
advanced.

An April 1970 VA examination report shows that left optic 
atrophy, left retinitis, hypertrophic arthritis of the lumbar 
spine and sacroiliac arthritis were diagnosed.  X-ray films 
showed pneumonitis, resolving.  

Medical statements issued in January and February 1972 from 
Dr. D., Dr. T., and Dr. U. revealed diagnoses of migratory 
arthritis, degenerative arthritis of the spine, and oseto-
arthritis with optic neuritis infection.  

In a May 1972 rating action service connection was denied for 
malnutrition and residuals of inhumane treatment as a POW.  

A medical statement of Dr. B. G. dated in September 1972 
reflects that when the veteran was examined at that time, 
findings of no light perception of the left eye and severe 
frontal headaches were made and optic neuritis of the left 
eye was diagnosed.  

In a December 1971 decision, the Board denied service 
connection claims for: an eye disorder, arthritis of the 
sacroiliac joints bilaterally with pain in the left breast 
and shoulders, and shell fragment wounds on the left side of 
the head and left foot.  The Board also denied entitlement to 
a permanent and total disability rating for pension purposes.  

A medical statement of Dr. A. S. dated in May 1974 shows that 
diagnoses of post-neuritic infection of the right eye and 
optic atrophy of the left eye were made.  

When examined by VA in July 1974 diagnoses of several eye 
condition including myopia, optic atrophy, macular 
degeneration and cataract of the left eye were made as well 
as diagnoses of chronic bronchitis/bilateral basal 
pneumonitis; hypertrophic degenerative disease of the lumbar 
spine and progressive lumbosacral and bilateral sacro-iliac 
arthritis, were made.

A September 1976 medical statement of Dr. A. T. includes 
diagnosed conditions of: left cataract; chronic bronchitis; 
chronic rheumatoid arthritis; paranoid type schizophrenia; 
vitamin deficiency, and chronic anemia.  

In January 1977, Dr. G. R., the veteran's attending physician 
indicated that the veteran was hospitalized from October 1976 
to January 1977 due to schizophrenia and noted that the 
veteran was mentally incompetent.  A March 1977 VA 
neuropsychiatric examination report reflects that 
schizophrenic reaction was diagnosed and that the veteran was 
determined to be mentally incompetent for VA purposes.  In a 
May 1977 RO decision, the veteran was declared incompetent 
for VA purposes.  The RO granted non-service-connected 
pension benefits, largely due to the veteran's diagnosed 
mental disorder, effective from June 1976.  

A January 1978 medical statement from Dr. B. G. shows that 
diagnoses of: schizophrenia, blindness of the left eye, 
rheumatoid arthritis, and chronic bronchitis were made.  The 
doctor opined that the veteran was in need of a permanent 
attendant.  

VA neuropsychiatric evaluations conducted in May 1978 and 
March 1982 determined that the veteran's schizophrenia was in 
partial remission and he was deemed to be mentally competent 
for VA purposes.  Thereafter, based on information received 
to the effect that the veteran was faking a mental illness 
for the purpose of obtaining VA benefits, a field examination 
was conducted to determine whether in fact the veteran was 
mentally ill or not.  Based upon a review of the evidence and 
the field examination which was conducted, a March 1983 memo 
was issued by a VA doctor revising the veteran's diagnosis to 
no mental illness found.  

In a March 1983 rating decision, service connection for 
schizophrenia was denied and it was determined that the May 
1977 rating decision granting pension benefits from June 1976 
was a clear and unmistakable error, but pension benefits were 
nonetheless granted from January 1978 due to the veteran's 
combined evaluation of 60 percent for eye conditions and 
arthritis.  Ultimately, forfeiture of pension benefits and 
all VA benefits except insurance from June 1976 was declared 
against the veteran and the appellant.  In a July 1985 Board 
decision, the Board determined that forfeiture was properly 
declared against the appellant under 38 U.S.C. § 3503(a) (now 
codified at 38 U.S.C. 6103(a)).  

The veteran died in September 1995.  In January 1996, the 
appellant filed a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, claiming that the cause of the 
decedent's death was due to service.  In June 1996, a medical 
certificate from Dr. M. P., dated in June 1995, was added to 
the file.  The certificate indicated that the veteran had 
been doing well until 1956 when he manifested behavioral 
oddities.  It was noted that his first psychiatric consult 
was in 1977.  The veteran was found to be suffering from 
schizophrenia.    

In correspondence from the RO dated in April 1996, the 
appellant was informed by the RO that a forfeiture decision 
against her had been made in December 1983, as also upheld by 
the Board in July 1985.  The appellant indicated that she 
wished to pursue entitlement to VA benefits.  The appellant 
presented testimony at a hearing held at the RO in June 1996, 
at which time she indicated that her husband was in fact 
mentally ill as shown from 1977.  At the hearing the 
appellant submitted a medical certification of Dr. S. C., 
dated in June 1977, reflecting that the veteran was 
hospitalized from May to June 1977, during which time he was 
treated for schizophrenia.  

In an October 1998 decision, entitlement to revocation of the 
forfeiture declared against the appellant was established and 
she expressed her intent to pursue VA death benefit claims.

The file contains medical records dated in 1977 from Veterans 
Memorial Hospital, which reflect that the veteran was 
admitted in May 1977 due to schizophrenic reaction, in 
relapse.  While hospitalized, the veteran was also treated 
for eye conditions including cataracts, rheumatoid arthritis, 
and an abnormal ECG.  He was discharged in June 1977.  

In May 2000, VA approved the appellant's death pension claim.  
In October 2000, the RO denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death; entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 
1318; and entitlement to accrued benefits.

In May 2001, the veteran's medical records dated from 1992 to 
1995 were received from the National Center for Mental 
Health.  The records reported that the veteran's first 
psychotic episode occurred in 1956 and show treatment for 
schizophrenia through March 1994.  

In August 2003 a medical certificate was issued from Dr. E., 
certifying that hospital records showed that the veteran was 
admitted for hospitalization in January 1984 and treated for 
schizophrenia.    

IV.  Analysis

A.  Cause of Death

In this case, the appellant contends that the cause of the 
veteran's death was not due to an accidental fall, but was 
instead due to his schizophrenia, which she maintains is 
service connected as attributable to the veteran's status as 
a POW.  As stated before, the death certificate states that 
his immediate cause of death was cerebrovascular accident 
caused by cerebral trauma due to an accidental fall.  

The available medical service records reflect that the 
veteran had no head injury or trauma or psychiatric problems 
during service or within the first post-service year.  The 
earliest indication of any psychiatric problems was reported 
to have started in 1956, and the earliest objective clinical 
evidence of any psychiatric condition was documented in 1977.   

Significantly, the record does not contain competent evidence 
establishing or even suggesting that any of the causes of 
death, either immediate, antecedent or underlying, were 
etiologically related to service.  The immediate cause of the 
veteran's death was specifically attributed to an accidental 
fall, and in no way was any psychiatric disorder implicated 
in the cause of the veteran's death.  Moreover, service 
connection was never established for a psychiatric disorder 
and, given that it was not shown by any competent medical 
evidence to be causally related or a contributing factor to 
his death, the Board need not address in this claim whether 
or not service connection may have been warranted for that 
condition.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  The death certificate clearly 
reflects that the veteran sustained head trauma due to an 
accidental fall, which ultimately resulted in his death.  
Thus, even considering the new POW-presumption law and 
regulation, which include "stroke and its complications" as 
a presumptive disorder, it is clear that the veteran's death, 
precipitated by a head injury incurred in a fall in 1995, was 
not caused by that, or any other POW-specific disability.  In 
addition, no medical opinion or other competent evidence 
relating the veteran's death to service has been presented.

We recognize the appellant's sincere belief that the 
decedent's death was related in some way to his military 
service, including his status as a POW.  Nevertheless, in 
this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between the 
decedent's death and his military service.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
death.


B.  DIC - 38 U.S.C.A. § 1318

VA shall pay DIC under 38 U.S.C.A. § 1318, in the same manner 
as if the veteran's death had been service-connected, to the 
surviving spouse of a veteran who dies not as the result of 
his own willful misconduct, and who at the time of death was 
in receipt of or "entitled to receive" compensation for a 
service-connected disability rated totally disabling provided 
- (1) the disability was continuously rated totally disabling 
for a period of at least 10 consecutive years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling since the veteran's release from active 
duty and for a period of at least five years immediately 
preceding death; or if the veteran would have been entitled 
to receive such compensation but for clear and unmistakable 
error (CUE) in previous final RO decisions and certain 
previous final Board decisions; or (3) the veteran was a 
former POW who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

"Entitled to receive" means that, at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. §§ 
3.22, 4.16.

In this matter, none of the three bases for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  
Paragraphs (1) and (2) do not apply because the veteran had 
no service-connected disabilities to be continuously rated 
100 percent disabling for ten years, or even five years, 
immediately preceding his death.  Paragraph (3) does not 
apply because, although the veteran was a former prisoner of 
war, he died prior to September 30, 1999, and again he did 
not have any service connected disorder and consequently he 
did not have one that was rated 100 percent disabling.


As stated before, the veteran died in September 1995, and had 
no service-connected disabilities or disorders at the time of 
his death.  Similarly, the record shows that the decedent had 
not applied for a total disability rating, nor had any such 
claim been implied by the RO based upon the evidence.  
Therefore, it is clear that the veteran was not in actual 
receipt of or entitled to receive (but for military retired 
pay) compensation at a total disability rating for 10 
consecutive years prior to his death, as is required to be 
entitled to DIC under 38 U.S.C.A. § 1318(b)(1).  See Wingo, 
supra.

It appears, through review of the appellant's statements, 
that she feels that the veteran would have been 
hypothetically entitled to service connection and possibly 
individual unemployability due to his schizophrenia for some 
period of time prior to his death.  However, a hypothetical 
claim is not authorized under 38 U.S.C.A. § 1318.  
Furthermore, as no claim of CUE has been raised in the 
present appeal, the only route to entitlement for the 
appellant would be to establish that the veteran was, in 
fact, rated as 100 percent disabled for a requisite period of 
time before he died.

The Board appreciates the sincere testimony and statements 
proffered by the appellant.  In the present matter, however, 
we are constrained to follow the provisions of law governing 
this type of claim.  The Court has held that, when the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
section 1318 issue in the instant case, as related to the 
claim for DIC benefits, the benefit-of-the-doubt rule is not 
for application, and the appeal must be denied.



C.  Accrued Benefits

The evidence shows that the veteran died in September 1995.  
The file reflects that there were no service connection 
claims pending at the time of his death, and does not show 
that he had any service-connected disorders.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran"s accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application.  Id. at 1300.  As indicated, no such claim 
was pending at the time of the veteran"s death.

In the instant case, the claims file is devoid of any 
evidence that the veteran had a claim pending for any VA 
benefit at the time of his death, and therefore, the 
appellant is not legally entitled to this benefit.  38 C.F.R. 
§ 3.1000(c); see 38 C.F.R. § 3.152(b).  The law pertaining to 
eligibility for accrued benefits is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).






ORDER

Service connection for cause of death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


